
	

114 HR 4455 IH: To improve air service capabilities in American Samoa, and for other purposes.
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4455
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mrs. Radewagen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve air service capabilities in American Samoa, and for other purposes.
	
	
 1.Reliable Air Service in American SamoaSection 41703(c) of title 49, United States Code, is amended— (1)in paragraph (1) by striking or;
 (2)in paragraph (2) by striking the period and adding ; or; and (3)by adding at the end the following:
				
 (3)notwithstanding subsection (a)(1), the air transportation that may be authorized under this subsection, is necessary to provide and sustain air commerce in American Samoa between the islands of Tutuila and Manu’a..
			
